DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on December 18, 2020 is acknowledged. Claims 1, 2, 4, 7-15 and 17-22 are pending wherein claims 8-15 remain withdrawn pursuant to the election made by Applicant in the response filed on July 22, 2020, albeit the withdrawn claims are subject to rejoinder upon the allowance of claim 1. Applicant amended claims 1, 8 and 12-15, and added new claims 17-22. 
Information Disclosure Statement
The IDS submitted on December 11, 2020 is being considered by the examiner.
Response to Arguments
The amendment renders most of Applicant’s arguments moot. However, some of Applicant's arguments with respect to the patentability of the claims remain pertinent. That said, the pertinent arguments have been fully considered but they are not persuasive. 
Applicant argues that the amended claims are patentable over the device disclosed by Govyadinov et al. because the device disclosed by Govyadinov et al. does not disclose: 
1) an auxiliary liquid channel that is angled relative to a main liquid channel; or 
2) an auxiliary liquid channel comprising a closed second end (i.e. the second end comprises a blind ending). 
The argument is not persuasive. As indicated in the previous Office action and reiterated in the new ground of rejection below, the auxiliary liquid channel of the Govyadinov et al. corresponds to reference numeral 124-4, which comprises a second end (unattached end) having a blind ending (see Fig. 10). Moreover, Govyadinov et al. disclose that the transverse flow created by a fluid actuator in an auxiliary liquid channel need not be perpendicular to the direction of fluid flow inside the main liquid channel 121 (see [0033]). Specifically, the transverse flow can be any angle that is non-parallel to the 
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
The limitation “the channels of” in claims 18 and 19 should be deleted. The limitation “auxiliary liquid channel” is self-evident. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7 and 22 are under 35 U.S.C. 103 as being unpatentable over Bohm (US 2005/0217743 A1) in view of Williams et al. (US 2012/0152361 A1). 
With respect to claim 1, Bohm discloses a microfluidic device (see [0025]) comprising (see Fig. 17):
a body having a microfluidic network, the network including:
a main liquid channel 102 to transport a liquid 110 from a first cavity (left side) of the microfluidic network to a second cavity (right side) of the microfluidic network (see Fig. 17), wherein the main liquid channel 102 does not contain a fluid actuator;
an auxiliary liquid channel 114/150 in fluid communication with the main liquid channel 102 (see Figs. 12-14), the auxiliary liquid channel 114/150 having a first end connected to the main liquid channel 102 and an opposing second end spaced apart from the main liquid channel 102, the second end being a blind ending (i.e. a closed ending) (see Fig. 12); and 
a fluid actuator 126 positioned in the auxiliary liquid channel 114/150 to induce liquid flow in the main liquid channel 102 (see [0046]). 

However, to facilitate the flow of the liquid 100 past passive valves 106 (see Fig. 12), it would have been obvious to one of ordinary skill in the art to position the auxiliary liquid channel 114/150 at an angle that is non-parallel and non-perpendicular relative to the main liquid channel 102. According to Williams et al., an actuator 34a can be positioned at various angles relative to a liquid channel 22 to apply different directional forces to a liquid inside the liquid channel 22 such that the liquid flows in a desired direction with the desired velocity (see Figs. 1, 3-7 and [0031]).
With respect to claim 2, the fluid actuator 126 is positioned closer to the second end of the auxiliary liquid channel 114/150 than to the first end of the auxiliary liquid channel (see Figs. 12-14).  
With respect to claim 4, the auxiliary liquid channel 114/150 is positioned asymmetrically relative to the overall length of the main liquid channel 102 (see Fig. 17).  
With respect to claim 7, the fluid actuator 126 constitutes an inertial pump because it transfers inertia to the surrounding liquid as the fluid actuator 126 expands (see Fig. 12 and 13).
With respect to claim 22, depending on the desired force to be applied to the liquid 110, it would have been obvious to one of ordinary skill in the art to position the auxiliary liquid channel 114/150 at any angle relative to the main liquid channel 102, including 45 degrees. 

Claims 1, 2, 4, 7 and 17-22 are under 35 U.S.C. 103 as being unpatentable over Govyadinov et al. (US 2014/0377145 A1).
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
With respect to claim 1, Govyadinov et al. disclose a microfluidic device (see title) comprising (see Fig. 10):
a body having a microfluidic network, the network including:
a main liquid channel 121 to transport a liquid from a first cavity 122 of the microfluidic network to a second cavity 126 of the microfluidic network (see Fig. 1), wherein the main liquid channel 121 does not contain a fluid actuator (see Fig. 10);
an auxiliary liquid channel 124-4 in fluid communication with the main liquid channel 121, the auxiliary liquid channel 124-4 having a first end connected to the main liquid channel 121 and a second end spaced apart from the main liquid channel 121, the second end being a bling ending (i.e. a closed ending) (see Fig. 10); and 
a fluid actuator 125-4 positioned in the auxiliary liquid channel 124-4 to induce liquid flow in the main liquid channel 121 (see Fig. 10). 
The device illustrated in Figure 10 of Govyadinov et al. differs from the claimed invention in that the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. is perpendicular relative to the longitudinal axis of the main flow passageway defined by the main liquid channel 121 (see Fig. 10). However, Govyadinov et al. disclose that the transverse flow created by the fluid actuator 125-4 need not be perpendicular to the direction of fluid flow inside the main liquid channel 121 (see [0033]). Instead, the transverse flow can be any angle that is non-parallel to the fluid flow inside the main liquid channel 121 so as to produce the desired mixing amalgamation inside the main liquid channel 121 (see [0033]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to angle the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. such that the U-shaped auxiliary liquid channel 124-4 is non-parallel and non-perpendicular to the longitudinal axis of the main flow passageway defined by the main liquid channel 121.

With respect to claim 4, the auxiliary liquid channel 124-4 is positioned asymmetrically relative to the overall length of the main liquid channel 121 (see Fig. 10).  
With respect to claim 7, the fluid actuator 125-4 includes an inertial pump positioned within the auxiliary liquid channel 124-4 (see [0056] and Fig. 10).
With respect to claim 17, the device comprises a plurality of auxiliary liquid channels in fluid communication with the main liquid channel 121 (see Fig. 10). 
Based on the language of claim 1, the limitations directed to the features of the auxiliary liquid channel apply only to a single auxiliary channel. That said, the additional auxiliary channels recited in claim 17 need not have, for example, blind endings. If Applicant intends the limitations to apply to each auxiliary liquid channel, then an appropriate amendment should be made. For example, claim 1 should be amended to recite “at least one auxiliary liquid channel” and the limitations directed to the auxiliary liquid channel features should be preceded by “each of the at least one auxiliary liquid channel”.   
With respect to claims 18-20, a plurality of auxiliary liquid channels (e.g. 124-1, 124-3, 124-4 and 124-5) are located on both sides of the main liquid channel 121, including at least one auxiliary liquid channel (124-1 and 124-4) at each end of the main liquid channel 121 (see Fig. 10).  
With respect to claim 21, multiple liquid channels (124-3 and 124-4) are located at a shared end of the main liquid channel 121 (see Fig. 10).  
With respect to claim 22, as discussed above, Govyadinov et al. disclose that the transverse flow created by the fluid actuator 125-4 can be any angle that is non-parallel to the fluid flow inside the main liquid channel 121 so as to produce the desired mixing amalgamation inside the main liquid channel 121 (see [0033]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to angle the first and second ends of the U-shaped auxiliary liquid channel 124-4 illustrated in Figure 10 of Govyadinov et al. such that the U-shaped auxiliary liquid channel 124-4 is substantially 45 degrees relative to the longitudinal axis of the main flow passageway defined by the main liquid channel 121.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1797